Citation Nr: 0714253	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in March 2003.  This matter was previously before the 
Board and was remanded in October 2003 and July 2005.  The 
case was subsequently returned to the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in February 2001, July 2001, March 2004, August 
2004 and August 2005 letters, the RO provided timely notice 
to the veteran regarding what information and evidence is 
needed to substantiate a service connection claim, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish disability ratings and effective dates as to the 
service connection claim on appeal.  However, in light of the 
denial of the claim on appeal, any question as to the proper 
disability rating or effective date to be assigned is 
rendered moot.  Moreover, it is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records and VA treatment records.  The Board 
notes that the veteran has been afforded several VA 
examinations in relation to his service connection claim.  As 
such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board notes that as an initial matter, it must be shown 
that the veteran has a current diagnosis of PSTD made in 
accordance with DSM-IV because service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, 
there are several medical reports of record which address the 
salient issue of whether or not the veteran has a current 
diagnosis of PSTD.

A November 2000 forensic psychiatric consultation report 
shows diagnoses of PTSD "military type", and depressive 
disorder.  The consultation report does not reflect that the 
examiner had access to any of the veteran's medical records 
in arriving at these diagnoses.  

An August 2001 VA examination report shows that the examiner 
thoroughly reviewed the veteran's c-file.  The examiner noted 
that the veteran was hospitalized in 1991 and was diagnosed 
only with alcohol and polysubstance abuse, with no other 
mental health diagnoses.  When asked about traumatic 
experiences in the military, the veteran reported the 
incident in which he almost drowned while on leave.  He also 
reported as a traumatic event an incident in which he was 
arrested and forced to participate in a line up as part of an 
investigation into a robbery and assault.  Finally, he stated 
that he knew of other sailors on his ship who were cutting 
their wrists because they wanted to get out of the military.  

On examination, the examiner noted that the veteran had a 
couple of near misses on his orientation examination, but 
that it appeared that the veteran might have been 
exaggerating his difficulties in this area.  She also noted 
that the veteran appeared to exaggerate his difficulties in 
other testing areas.  The examiner's diagnoses were major 
depressive disorder by history, malingering, and alcohol and 
crack dependence.  The examiner noted that there did not 
appear to be any convincing evidence to suggest that the 
veteran had PTSD.  She also noted again that the veteran 
appeared to be exaggerating his cognitive difficulties.  She 
specifically stated that it appeared that the veteran was 
reporting symptoms for secondary gain and that there were 
lots of inconsistencies and that much of what he reported did 
not appear believable.

VA treatment records from 2001 to 2005 contain numerous 
references to a PTSD diagnosis by a VA staff psychiatrist, 
although some of the references to PTSD are just in the 
reported medical history.  

A November 2005 medical opinion from C. D, a psychologist, 
contains a diagnosis of PSTD.  The medical opinion report 
does not demonstrate that the examiner had access to the 
veteran's medical records.  The Board notes that the stressor 
that the veteran reported to C. D. was his near-drowning 
incident which occurred on leave while he was in active duty 
service.

An April 2006 VA examination report shows that the examiner 
reviewed the veteran's claims file in detail.  On 
examination, the veteran reported his stressor as serving on 
ship and people being thrown overboard.  The veteran also 
noted that it was very stressful serving aboard a ship and 
not being able to swim.  He reported that he heard voices, 
had nightmares, and suffered flashbacks which were triggered 
by lightening, thunder, and fireworks.  The examiner noted 
specifically that the veteran never reported the near-
drowning incident as a stressor like he had done in previous 
examinations and that his report of symptoms had been 
inconsistent throughout his claims file.  The examiner noted 
that he reviewed the veteran's recent VA treatment records 
and noted the diagnosis of PTSD but did not see documentation 
sufficient to support a diagnosis of PTSD.  The examiner 
noted that the veteran was overly dramatic in his 
presentation and paced about the room appearing very 
agitated; however, after he left the office he was observed 
walking down the hallway in a very relaxed manner.  The 
veteran reported hearing people scream "help, help, man 
overboard" approximately two times a week.  The examiner 
stated that it was important to note that the veteran did not 
actually report seeing anyone go overboard in service.  The 
examiner said it was also important to note that the veteran 
reported that his auditory hallucinations were triggered by 
lightning and thunder and fireworks which would not be the 
types of triggers that would be expected for this type of 
hallucination or associated with any trauma.  The examiner 
noted that the veteran gave approximate answers in which he 
used baseball instead of basketball and when asked to spell 
his name backwards he substituted the A for a U and reversed 
the L and V on his first attempt.  The examiner stated that 
on his second attempt, the veteran substituted the U for an O 
in his name.  The examiner noted that these were indications 
of approximate answers associated with malingering.  The 
examiner diagnosed the veteran with malingering, alcohol 
dependence in remission, and cocaine dependence in remission.  

The examiner noted that there was a clear exaggeration of the 
veteran's symptoms which was exhibited by his agitation, 
pacing, and looking over his shoulder during the interview 
but then quickly being calm after he left the evaluation room 
when he did not know that he was being observed.  The 
examiner stated that the veteran exhibited clear signs of 
malingering, including Ganser syndrome, which is a syndrome 
in which people frequently give approximate answers to 
questions where they will make good answers, which are very 
close, or they will leave out one letter or substitute one 
letter or be one number off in answers in the mental status 
evaluation.  

The examiner stated that there was no evidence to suggest 
that the veteran had PTSD as he did not meet sufficient 
symptoms for PSTD and the symptoms reported were not 
consistent with those expected with any verified stressor.  
It was the examiner's opinion that there was no clear link 
between the veteran's current symptoms and his verified 
stressors.  He went on to state that there was no evidence to 
support that the veteran met the diagnostic criteria for 
PSTD.  The examiner concluded by stating that in this case, 
there was such strong evidence of exaggeration of symptoms, 
along with a presentation of symptoms that were inconsistent 
with any psychiatric diagnosis, and an indication that the 
veteran was attempting to obtain financial gain, that this 
evaluation, in and of itself, should be sufficient for a 
diagnosis of malingering.

The claims file contains competent opinions that support and 
weigh against the diagnosis of PSTD.  The Court has held that 
the Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board finds that the November 2000 forensic psychiatric 
consultation report is not highly probative because the 
examiner did not have access to the veteran's claims file and 
did not review any of the veteran's medical records, 
including his military records, before arriving at a 
diagnosis of PTSD.  

The Board finds that the VA treatment records from 2001 to 
2005 are moderately probative because they contain a 
diagnosis of PSTD which was presumably made after a review of 
the veteran's medical records, since the staff psychiatrist 
would have had access to the veteran's VA treatment records.  
Nevertheless, the Board notes that it is not entirely clear 
from the record that the examiner reviewed these records or 
any of the veteran's military records.

The Board finds that the November 2005 medical opinion from a 
private medical provider, C. D., is not highly probative as 
the examination report does not demonstrate that the examiner 
had access to any of the veteran's medical records, including 
any military records, before arriving at a diagnosis of PTSD.

On the other hand, the Board finds the August 2001 VA 
examination report to be highly probative as the examiner 
clearly reviewed the veteran's claims file before arriving at 
a diagnosis of major depressive order by history.  The Board 
notes that the examiner provided a rationale for her opinion 
in that she cited to inconsistencies in the veteran's 
reported history and clinical presentation and lack of 
demonstrated PSTD symptomatology as reasons for her opinion 
that the veteran did not suffer from PTSD.

Additionally, the Board finds the April 2006 VA examination 
report to be highly probative as well.  The Board notes that 
it is clear that the April 2006 examiner had the benefit of 
being able to thoroughly review the veteran's entire medical 
record, including the previous medical opinions of record.  
Moreover, the examiner provided a full rationale for the 
opinion offered.  Specifically, the April 2006 examiner 
pointed to inconsistencies in the veteran's presentation and 
history, the veteran's exaggerated presentation, the 
veteran's deliberate manipulation of cognitive testing, and 
the veteran's lack of demonstrated PTSD symptoms as a 
rationale for the opinion that the veteran did not suffer 
from PTSD.  

In summary, the Board finds the medical opinions contained in 
the August 2001 and April 2006 VA examination reports highly 
probative as to the issue of whether or not the veteran 
suffers from PTSD because the opinions provided are based 
upon a detailed and historical review of the veteran's 
medical records and are supported by thorough rationales.  On 
the other hand, the Board finds the November 2000 and 
November 2005 medical opinions, as well as the VA treatment 
records from 2001 to 2005, to be less probative because none 
of them show that the examiners reviewed the veteran's claims 
file prior to arriving at a diagnosis of PTSD.

As such, the more highly probative August 2001 and April 2006 
VA medical opinions which weigh against the veteran's claim 
for service connection for PTSD far outweigh the November 
2000 forensic psychiatric consultation, the VA treatment 
records from 2001 to 2005, and the November 2005 medical 
opinion from C. D. which weigh in favor of the veteran's 
claim.  

In reaching the conclusion that the veteran does not have a 
current diagnosis of PSTD, the Board finds it particularly 
persuasive that both VA examiners from the August 2001 and 
April 2006 examinations found a total lack of demonstrated 
PTSD symptomatology coupled with clear evidence of 
malingering on the part of the veteran.  As such, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a current diagnosis of PSTD.  
As noted above, service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, service connection for PTSD 
is not in order.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


